IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 STATE OF WASHINGTON,
                                                   No. 78856-6-I
                      Respondent,
                                                   DIVISION ONE
               v.
                                                   PUBLISHED OPINION
 FRANCISCO RUBEN MORENO,

                      Appellant.


      APPELWICK, J. — Moreno appeals his convictions for first degree burglary,

fourth degree assault, and interfering with domestic violence reporting. He argues

that knowledge of the unlawfulness of one’s entry or remaining is an essential

element of first degree burglary. He asserts that the State violated its discovery

obligations and the court’s discovery order by failing to identify the jail calls it

intended to use at trial. Further, he argues that the court violated his right to

present a defense when it refused to instruct the jury on self-defense. He also

argues that the court miscalculated his offender score when it concluded that his

burglary and assault convictions did not encompass the same criminal conduct.

Last, he asserts that certain LFOs must be stricken from his judgment and

sentence, and that a statutory citation must be corrected. We affirm Moreno’s

convictions, but remand for resentencing to correct his offender score and the

statutory citation in his judgment and sentence.
No. 78856-6-I/2


                                       FACTS

       Francisco Moreno and Ashley Vollmar began dating in August 2017.

Moreno moved into Vollmar’s townhome in Everett that same month. Two months

later, they found out they were expecting a child together.

       According to Vollmar, she kicked Moreno out of her house and changed the

locks at the end of October 2017. Despite kicking him out, she testified that she

continued her relationship with him until January 2018. According to Moreno, he

and Vollmar continued their relationship until early April 2018. He testified that she

never changed the locks on him, and that he was welcome to live in her home

throughout their relationship.

       Vollmar testified that the morning of Sunday, April 8, 2018, she picked up a

car that Moreno had taken from her garage earlier that week. She stated that he

had come over Tuesday night to pick up his tribal check, and that her car was gone

when she woke up the next morning. She explained that she retrieved her car on

April 8 from a residence in Marysville. That same afternoon, she stated that

Moreno called her looking for the car. She denied having it. She did not specify

where she was when Moreno called her. When she was at home later that night,

Vollmar missed a call from an unknown number. She called the number back, and

it was Moreno. Despite telling him that he was not allowed at her home, she stated

that he told her he was going to come over. She explained that he also started

yelling at and threatening her. She testified, “He was saying he’s going to beat my

ass and I told him I was going to call the police.”




                                              2
No. 78856-6-I/3


       Further, Vollmar testified that while she was on the phone with 911, she

heard her door get kicked in. She explained that Moreno came up to her bedroom

door, grabbed her, threw her on the bed, held her down by her neck so that she

could not move, and took her phone out of her hand. She stated that she was

eventually able to break free and run downstairs. As she was running down the

stairs, she testified that Moreno grabbed her again and she fell to the ground on

her knees and stomach. She explained that Moreno then ran out the front door,

and she waited for the police to arrive.

       In contrast, Moreno testified that he and Vollmar shared the car that he took

from the garage. He also testified that he took the car on April 8, not earlier in the

week. He explained that on April 8, he was doing laundry and barbecuing at

Vollmar’s house all day before driving the car to his ex-girlfriend’s house at 3:00

p.m. to visit his son.1 He stated that he had not seen Vollmar all day because she

was at work. After visiting his son, he explained that he went to a bar around 8:00

p.m. He parked the car outside the bar with his phone, keys, and wallet inside.

When he went outside to check his phone, he realized that the car was gone. He

was then able to find someone to give him a ride to Vollmar’s house.

       When he arrived at the house, Moreno stated that he remembered he did

not have his keys so he knocked on the door. After no one answered, he walked

around to the back of the house and quickly ran up to the back door because he

thought it was open. The door was locked, and he stated that he ended up going


       1Moreno characterizes Vollmar’s house as his house throughout his
testimony. For clarity, we refer to it as Vollmar’s house.


                                             3
No. 78856-6-I/4


“right through the window.” He testified that once he was inside, he went upstairs

and turned on the light. At that point, he explained that Vollmar threw his phone

at him, told him to leave, and told him she had called the police. He testified that

he then started looking for his keys and wallet. He explained that Vollmar grabbed

his wallet first, he tried to grab it back from her, and they ended up “kind of wrestling

around over it.” He stated that he ended up taking his wallet and walking outside.

Once he was outside, the police blocked him from leaving.

       The State charged Moreno with first degree burglary domestic violence,

aggravated by domestic violence against a pregnant victim, fourth degree assault

domestic violence, and interfering with domestic violence reporting.2 At a June 29,

2018 pretrial hearing, Moreno asked the trial court to direct the State to provide

him with a list of his jail telephone calls that it planned to use at trial. He reasoned

that because a detective in the case had already listened to “60 days’ worth of jail

calls,” it would be fair for the State to provide him with this information. The court

asked the State to clarify whether it was intending “in [its] case in chief to use any

of the jail calls.” The State responded that it did not recall the calls being relevant,

but that it needed to review a detective’s report to make sure. The court ordered

the State to “provide to the defense if it intends to use any jail phone calls by Mr.

Moreno what date and phone calls it intends to use” by July 2, 2018. The State

later gave notice that it did not intend to use the calls.



       2The State also charged Moreno with two counts of second degree unlawful
possession of a firearm. Moreno pleaded guilty to the first unlawful possession
count, and the State dismissed the second unlawful possession count.


                                               4
No. 78856-6-I/5


       However, at trial, Moreno testified that he had been at Vollmar’s house all

day on April 8 before leaving to visit his son. The next day, the State sought to

introduce excerpts from Moreno’s jail calls in its rebuttal. The trial court found that

Moreno’s statements in two of those excerpts contradicted his testimony regarding

his whereabouts on April 8. Moreno asked the trial court to disallow the evidence.

He argued that the State’s attempt to introduce the excerpts from his jail calls

violated the court’s discovery order and relevant case law. He also asked for a

continuance so that he could listen to the calls.

       The trial court ruled that excerpts “two and three” from Moreno’s jail calls

were proper rebuttal and impeachment testimony. It also ruled that the State did

not violate the discovery order.       Further, it denied Moreno’s request for a

continuance. Instead, it granted a recess to allow Moreno and his counsel to listen

to the calls in the jury room.

       At the close of evidence, Moreno asked the trial court to instruct the jury on

self-defense. The court denied his request. A jury then found him guilty as

charged. At sentencing, Moreno asked the court not to count his fourth degree

assault conviction towards his offender score because his burglary and assault

convictions constituted the same criminal conduct.         The court disagreed and

counted his assault conviction.       On the first degree burglary conviction, it

sentenced him to 48 months of confinement and 18 months of community custody.

On the fourth degree assault and interfering with domestic violence reporting

convictions, it sentenced him to 364 days of confinement for each conviction. It




                                              5
No. 78856-6-I/6


ordered that the sentences for all three convictions run concurrently with one

another. Last, the court imposed two legal financial obligations (LFOs).

       Moreno appeals.

                                     DISCUSSION

       Moreno makes six arguments. First, he argues that knowledge of the

unlawfulness of one’s entry or remaining is an essential element of first degree

burglary. Second, he argues that the State violated its discovery obligations and

the court’s discovery order by failing to identify the jail telephone calls it intended

to use at trial. Third, he argues that the court violated his right to present a defense

when it refused to instruct the jury on self-defense. Fourth, he argues that the

court miscalculated his offender score when it concluded that his burglary and

assault convictions did not encompass the same criminal conduct. Fifth, he argues

that certain LFOs must be stricken from his judgment and sentence. And sixth, he

argues that a statutory citation in his judgment and sentence must be corrected.

  I.   Essential Element of First Degree Burglary

       Moreno argues first that knowledge of the unlawfulness of one’s entry or

remaining is an essential element of first degree burglary. He contends that his

conviction must be reversed, because the State failed to plead this element in the

information and the trial court failed to instruct the jury on it.3

       3 Moreno failed to raise these arguments below. But, the sufficiency of a
charging document may be challenged for the first time on appeal because it
involves a question of constitutional due process. State v. Ward, 148 Wash. 2d 803,
813, 64 P.3d 640 (2003). And, omitting an element of the crime charged in jury
instructions is a manifest constitutional error under RAP 2.5(a)(3). State v. Scott,
110 Wash. 2d 682, 688 n.5, 757 P.2d 492 (1988). As a result, we consider both
arguments.


                                                6
No. 78856-6-I/7


       Criminal defendants have a constitutional right to be informed of the nature

and cause of the charges against them. U.S. CONST. amend. VI; WASH. CONST.

art. I, § 22. To be constitutionally adequate, a charging document must include all

essential elements of the crime, both statutory and nonstatutory. State v. Kjorsvik,

117 Wash. 2d 93, 101-02, 812 P.2d 86 (1991). An essential element is one whose

specification is necessary to establish the very illegality of the behavior. State v.

Johnson, 119 Wash. 2d 143, 147, 829 P.2d 1078 (1992). The primary purpose of the

rule is to give defendants sufficient notice of the charges so that they can prepare

an adequate defense. Kjorsvik, 117 Wash. 2d at 101. We review challenges to the

sufficiency of a charging document de novo. State v. Williams, 162 Wash. 2d 177,

182, 170 P.3d 30 (2007).

       Further, the State must prove every essential element of a crime beyond a

reasonable doubt for a conviction to be upheld. State v. Byrd, 125 Wash. 2d 707,

713-14, 887 P.2d 396 (1995). “It is reversible error to instruct the jury in a manner

that would relieve the State of this burden.” Id. at 714. We review the legal

sufficiency of jury instructions de novo. State v. Walker, 182 Wash. 2d 463, 481, 341
P.3d 976 (2015).

       Since it is the legislature that defines crimes, we first look to the relevant

statute to determine the elements of the crime. State v. Gonzalez-Lopez, 132 Wn.

App. 622, 626, 132 P.3d 1128 (2006). Our objective is to determine and give effect

to the legislature’s intent by ascertaining the plain meaning of the statute. State v.

Budik, 173 Wash. 2d 727, 733, 272 P.3d 816 (2012). In doing so, we look to the text

of the provision, the context of the statute in which that provision is found, related


                                             7
No. 78856-6-I/8


provisions, and the statutory scheme as a whole. Id. If the statute remains

susceptible to more than one reasonable interpretation, it is ambiguous, and we

look to the legislative history of the statute and the circumstances surrounding its

enactment to determine legislative intent. Id. We review this criminal statute de

novo. See id.

       The first degree burglary statute provides in part,

       A person is guilty of burglary in the first degree if, with intent to
       commit a crime against a person or property therein, he or she enters
       or remains unlawfully in a building and if, in entering or while in the
       building or in immediate flight therefrom, the actor or another
       participant in the crime (a) is armed with a deadly weapon, or (b)
       assaults any person.

RCW 9A.52.020(1) (emphasis added).

       Moreno argues that burglary “requires a knowing unlawful entering or

remaining.”   (Emphasis added.)      He acknowledges that this court suggested

otherwise in State v. Kilponen, 47 Wash. App. 912, 737 P.2d 1024 (1987). But, he

states that we should decline to follow Kilponen because its conclusion was

“unsupported by the facts.” He also argues that first degree criminal trespass is a

lesser included offense of first degree burglary. Because first degree criminal

trespass requires knowledge of the unlawfulness of one’s entry or remaining, he

contends that “knowledge of the unlawfulness is an element of burglary” too.

       In Kilponen, a jury found Kilponen guilty of first degree burglary. 47 Wn.

App. at 913. On appeal, he argued that the first degree burglary instruction was

erroneous “because it did not include all the elements of the crime charged,

specifically, the requirement he knowingly made an unlawful entry into his own



                                             8
No. 78856-6-I/9


home.” Id. at 919. Because Kilponen’s attorney proposed the instruction, this

court noted that it need not consider his argument. Id. Still, it found that “RCW

9A.52.020 does not require the State to prove the defendant knew he was acting

unlawfully.” Id. It clarified that “[t]he intent required in the burglary statute is simply

the intent to commit a crime against a person or property inside the burglarized

premises.” Id.

       Kilponen’s conclusion is not “unsupported by the facts,” as Moreno

suggests. The portion of RCW 9A.52.020 describing the required intent states that

a person is guilty of first degree burglary if “with intent to commit a crime against a

person or property therein, he or she enters or remains unlawfully in a building.”

RCW 9A.52.020(1). The plain language of the statute makes clear that a person

must purposefully enter a building and intend to commit a crime therein, and their

entry or remaining must be unlawful. It does not require that a person know their

entry or remaining is unlawful.

       Moreno’s citation to the first degree criminal trespass statute bolsters this

interpretation. The statute provides, “A person is guilty of criminal trespass in the

first degree if he or she knowingly enters or remains unlawfully in a building.” RCW

9A.52.070(1) (emphasis added).         Unlike the first degree burglary statute, the

legislature included the word “knowingly” before the phrase “enters or remains

unlawfully in a building.” If the legislature intended for first degree burglary to

include a knowledge requirement, it would have placed the word “knowingly” in

front of the same phrase. Instead, it made a deliberate choice not to include this




                                                9
No. 78856-6-I/10


language in the burglary statute. Thus, the legislature did not intend for the statute

to require proof that a defendant knew he or she was acting unlawfully.

       Moreno’s argument that first degree criminal trespass is a lesser included

offense of first degree burglary relies in part on State v. J.P., 130 Wash. App. 887,

125 P.3d 215 (2005). There, this court cited State v. Soto, 45 Wash. App. 839, 727
P.2d 999 (1986), for the proposition that “[c]riminal trespass is a lesser included

offense of burglary.” J.P., 130 Wash. App. at 895. In Soto, this court held that first

degree criminal trespass is a lesser included offense of second degree burglary.
45 Wash. App. at 841. It explained that “[a] lesser included offense exists when all

of the elements of the lesser crime are necessary elements of the greater crime.”
Id. at 840. It noted that under the second degree burglary statute, “[t]he actor must,

with intent to commit a crime against a person or property therein, enter or remain

unlawfully in a building.” Id. at 841. It further noted that first degree criminal

trespass “requires the actor knowingly to enter or remain unlawfully in a building.”
Id. Therefore, it concluded that second degree burglary requires intent, while first

degree criminal trespass requires knowledge. Id. Because “[p]roof of a higher

mental state is necessarily proof of a lower mental state,” it reasoned that second

degree burglary is necessarily proof of first degree criminal trespass. Id.

       However, the analysis in Soto was flawed. First degree criminal trespass

requires a person to know that their entry or remaining in a building is unlawful.

But, the first degree burglary statute requires no such knowledge. A person’s entry

or remaining must be factually unlawful. The required mental state for first degree

burglary is the intent to commit a crime against a person or property therein.


                                             10
No. 78856-6-I/11


Compare RCW 9A.52.070(1), with RCW 9A.52.020(1). As a result, not all of the

elements of first degree criminal trespass are necessary elements of first degree

burglary. A person could commit all of the elements of first degree burglary, but

not be guilty of first degree criminal trespass because they did not know that their

entry or remaining was unlawful. Thus, to the extent our previous cases support

that first degree criminal trespass is a lesser included offense of first degree

burglary, we disagree with them and decline to follow them.

       Knowledge of the unlawfulness of one’s entry or remaining is not an element

of first degree burglary. Accordingly, the information and jury instructions here

were sufficient.

 II.   State’s Discovery Obligations

       Moreno argues second that the State violated its CrR 4.7 discovery

obligations and the trial court’s discovery order by failing to identify the jail calls it

intended to use at trial. Thus, he contends that the court erred in admitting the

recordings and denying his motion for a continuance. He asserts that these errors

deprived him of his rights to due process and a fair trial.

       CrR 4.7 defines the discovery obligations of both the prosecution and

defense.    CrR 4.7(a)(1)(ii) specifically requires the State to disclose to the

defendant “any written or recorded statements and the substance of any oral

statements made by the defendant” no later than the omnibus hearing. While CrR

4.7 does not define the term “disclose,” its general usage, the policies underlying

the discovery rules, and CrR 4.7’s provisions “indicate that ‘disclose’ includes




                                               11
No. 78856-6-I/12


making copies of certain kinds of evidence.” State v. Boyd, 160 Wash. 2d 424, 433,

158 P.3d 54 (2007).

       Courts have long recognized that access to evidence is a crucial element

of due process and the right to a fair trial. Id. at 434. Thus, the State must disclose

to the defense evidence that it intends to use not only for its case-in-chief but also

for impeachment or rebuttal purposes. State v. Dunivin, 65 Wash. App. 728, 734,

829 P.2d 799 (1992). The trial court has wide discretion in ruling on discovery

violations. State v. Linden, 89 Wash. App. 184, 189-90, 947 P.2d 1284 (1997).

Therefore, we will not disturb a trial court’s discovery ruling absent an abuse of

discretion. Id. at 190. Even if the court commits a discovery error, the error is not

reversible unless it materially affects the outcome of the trial. Id.

       Moreno asserts that the State knew a crucial part of his defense to burglary

was that “he still lived in Vollmar’s house and was not unlawfully present.” As a

result, he argues that the State should have known there was a reasonable

possibility that his statements in his jail calls indicating he was not at Vollmar’s

house on April 8 before the incident might be relevant. He relies on Dunivin and

Linden.

       In Dunivin, the State charged Dunivin with manufacturing marijuana. 65
Wash. App. at 729. Police initially became aware of marijuana growing near his

property based on anonymous telephone tips. Id. at 729-30. They later discovered

that the caller was Dunivin’s son-in-law, Buis. Id. Buis told police that Dunivin was

running a grow operation. Id. Before trial, Dunivin provided the State with a list of

defense witnesses, including Buis. Id. After reviewing the list, the prosecutor


                                             12
No. 78856-6-I/13


discovered that Buis had provided police with information about the grow

operation, but did not disclose this information. Id. When Buis testified that he

had never seen marijuana growing on or near Dunivin’s property, the State cross-

examined him about the information he gave police. Id. This was the first time

Dunivin heard about Buis’s participation in the investigation. Id. After a jury found

Dunivin guilty, the court ruled that the State violated its discovery obligations and

granted Dunivin’s motion for a new trial. Id. at 731.

       On appeal, the State argued that CrR 4.7(a)(1)(v), which requires a

prosecutor to reveal to the defense any books, papers, or documents the

prosecuting attorney intends to use at trial, did not apply because it “‘had no

intention of questioning Mr. Buis on these previous statements.’” Id. at 732. This

court noted that even if the State expected Buis to avoid the topic of Dunivin’s

participation in the crime, “there was certainly a reasonable possibility that Buis

would testify as he did.” Id. at 733. And, it pointed out that the prosecution was

ready to use the evidence to impeach Buis should his testimony contradict his prior

statements. Id. This court held that the State’s CrR 4.7 discovery obligations

extend to evidence it intends to use for rebuttal or impeachment purposes, and

that disclosure was therefore required. Id. at 733-34.

       In Linden, the State charged Linden with violating the Uniform Controlled

Substances Act, chapter 69.50 RCW, for cocaine possession. 89 Wash. App. at 188.

At trial, it cross-examined him regarding his statements that he did not use cocaine.
Id. The State then revealed at a sidebar that the day before Linden testified, it

received a report indicating police recently found a vial of cocaine on Linden’s


                                            13
No. 78856-6-I/14


person. Id. Linden objected to the State using this report to impeach him, arguing

that it violated the discovery rules by failing to disclose the report earlier. Id. He

requested that the report be suppressed or that the trial court declare a mistrial.
Id. at 188-89. The court ruled that the State had a duty to disclose the report as

soon as it confirmed its existence, but that a mistrial was unnecessary. Id. at 189.

A jury then heard the evidence and returned a guilty verdict. Id.

       On appeal, this court reaffirmed its holding in Dunivin that CrR 4.7’s

disclosure requirements apply to impeachment and rebuttal evidence. Id. at 194.

It also rejected the State’s argument that “there was no ‘reasonable possibility’ it

would use the police report at trial because it couldn’t predict that Linden would

make such ‘sweeping’ statements when testifying.” Id. It explained that the

situation was akin to Dunivin to the extent that Linden’s testimony took a different

course than anticipated.4 Id.

       The State counters that the reasoning in State v. Cole, 117 Wash. App. 870,

73 P.3d 411 (2003), applies here. There, the State charged Cole with second

degree assault and attempted first degree robbery. Cole, 117 Wash. App. at 873.

During the victim’s testimony, he revealed for the first time that he had given Cole

at least $7.00 from his wallet to get Cole out of his car. Id. at 879. Defense counsel

then established that police found only $1.11 on Cole in a search incident to arrest,

using a form that the State provided in discovery. Id. Later at trial, the State

requested admission of a different document showing the amount of money found

       4 However, because it held that the trial court did not abuse its discretion in
ruling that a mistrial was unnecessary, this court affirmed Linden’s conviction.
Linden, at 89 Wash. App. at 196-97.


                                             14
No. 78856-6-I/15


on Cole was $13.11. Id. This document had not been provided in discovery. Id.

at 879-80. Cole then moved for a mistrial. Id. at 880. The trial court denied his

motion and admitted the evidence. Id.

       On appeal, Cole argued that the State’s withholding of the form recording

$13.11 was a material breach of the discovery rule. Id. This court disagreed. Id.

It noted that before his testimony, the victim had never mentioned to anyone that

he gave Cole money during the incident. Id. It further explained,

       The State did not undertake to prove that Cole took any money from
       the victim, so the exact amount of money found on Cole after the
       attack was not material to the issue of his guilt. There is no indication
       in the record that the State planned to use either document at trial.
       Nor could the State have reasonably expected that these documents
       would be used at trial, when the victim had not told anyone that he
       gave Cole money.
Id. Thus, this court held that the trial court did not abuse its discretion in denying

Cole’s motion for a mistrial. Id.

       Here, the issue is not whether the State violated the trial court’s discovery

order. That order compelled the State to disclose by July 2 which of Moreno’s jail

calls it intended to use at trial. The State complied with the order by giving notice

that it did not intend to use any of the jail calls. It was not until Moreno testified at

trial that those calls became relevant. At that point, the State knew the calls

contradicted Moreno’s testimony. As a result, the issue is whether the trial court

abused its discretion by then admitting the excerpts from the jail calls into

evidence.

       At trial, Moreno testified that he had been at Vollmar’s house all day on April

8 until he took the car from her garage to visit his son in the afternoon and go to a


                                              15
No. 78856-6-I/16


bar that evening. He testified that he parked the car outside the bar, and that he

realized it was gone when he went to get his phone from the car. In discussing the

excerpts from Moreno’s jail calls that were played for the jury at trial, the State

explained that Moreno stated he had woken up somewhere, someone told him that

his car had “just pulled out” and asked where his keys were, and he figured out he

was laying on them. The State also explained that Moreno stated he was not even

“staying at the house.”

         Moreno is correct that the State knew “a crucial part of [his] defense was

that he still lived in the house with Ms. Vollmar.” But, as the trial court explained,

         [Moreno’s] testimony . . . was not just that this is his residence, but
         that he was there on the 8th, that he had woken up there that
         morning. I find that excerpts 2 and 3 [of the jail calls] contradict those
         particular statements. I understand your point that the overall
         argument was that he lived there. I think these rebuttal statements
         are significantly more particular as to his exact testimony about what
         happened throughout the day on April 8th.

Moreno has not met his burden of showing that the trial court abused its discretion

in admitting the excerpts from his jail calls into evidence. In light of Moreno’s new

testimony, the trial court was free to evaluate whether the excerpts became

relevant and allow the State to use them to impeach Moreno. Further, the court

granted a recess to allow Moreno to listen to the calls before they were admitted.

Moreno does not show prejudice from the denial of his motion for a continuance to

listen to the calls.

         Because the trial court did not err in admitting the excerpts and denying

Moreno’s motion, it did not deprive Moreno of his rights to due process and a fair

trial.


                                                16
No. 78856-6-I/17


III.   Self-Defense Instruction

       Moreno argues third that that the trial court violated his right to present a

defense when it refused to instruct the jury on self-defense.

       Moreno is entitled to an instruction on his theory of the case if there is

evidence to support that theory. State v. Fisher, 185 Wash. 2d 836, 849, 374 P.3d
1185 (2016). Generally, a defendant is entitled to a self-defense instruction if there

is some evidence demonstrating self-defense. State v. Werner, 170 Wash. 2d 333,

336-37, 241 P.3d 410 (2010). To prove self-defense, there must be evidence that

(1) the defendant subjectively feared that he was in imminent danger of death or

great bodily harm, (2) this belief was objectively reasonable, and (3) the defendant

exercised no greater force than reasonably necessary. Id. at 337. We evaluate

the sufficiency of the evidence “by determining what a reasonable person would

do standing in the shoes of the defendant.” Id. Because the defendant is entitled

to the benefit of all the evidence, a self-defense instruction may be based on facts

inconsistent with the defendant’s testimony. Fisher, 185 Wash. 2d at 849.

       “The question of whether the defendant has produced sufficient evidence

to raise a claim of self-defense is a matter of law for the trial court.” State v. Janes,

121 Wash. 2d 220, 238 n.7, 850 P.2d 495 (1993). Here, the trial court’s refusal to

give a self-defense instruction was based on a lack of evidence supporting the

defense.    Thus, we review whether Moreno was entitled to a self-defense

instruction de novo. See Fisher, 185 Wash. 2d at 849. If the trial court erred in

refusing to give the instruction, the error is reversible only if it prejudiced Moreno.

See Werner, 170 Wash. 2d at 337.


                                              17
No. 78856-6-I/18


       Moreno points to his testimony that when he turned on the light in Vollmar’s

house, she threw his phone at him. He also cites his testimony that he and Vollmar

ended up “kind of wrestling” over his wallet. Based on this evidence, he contends

that the jury could have found any touching was in response to Vollmar throwing

the phone at him, or him trying to retrieve his wallet from her hands.

       Even if we were to assume that any nonconsensual touching took place in

response to Vollmar throwing his phone or taking his wallet, Moreno’s testimony

does not demonstrate that he subjectively feared he was in imminent danger of

death or great bodily harm. Nor does he point to other evidence suggesting that

he feared Vollmar. There must be some evidence that a defendant subjectively

feared he was in imminent danger of death or great bodily harm to receive a self-

defense instruction. See Werner, 170 Wash. 2d at 337. Moreno was not entitled to

a self-defense instruction, and the trial court did not err in refusing to give one.

IV.    Offender Score Calculation

       Moreno argues fourth that the trial court erred in concluding that his burglary

and assault convictions did not encompass the same criminal conduct.                   He

therefore contends that the court miscalculated his offender score by counting

each conviction separately.

       In calculating an offender score, the trial court counts a defendant’s current

and prior convictions. RCW 9.94A.589(1)(a). The offender score for a defendant’s

current offense includes all other current offenses unless “the court enters a finding

that some or all of the current offenses encompass the same criminal conduct.”
Id. “Same criminal conduct” means “two or more crimes that require the same


                                              18
No. 78856-6-I/19


criminal intent, are committed at the same time and place, and involve the same

victim.” Id. “The relevant inquiry for the intent prong is to what extent did the

criminal intent, when viewed objectively, change from one crime to the next.” State

v. Tili, 139 Wash. 2d 107, 123, 985 P.2d 365 (1999).              A sentencing court’s

determination of same criminal conduct will not be disturbed unless it abuses its

discretion or misapplies the law. State v. Aldana Graciano, 176 Wash. 2d 531, 536,

295 P.3d 219 (2013).

       The burglary and assault here included the same victim, Vollmar, and

occurred at the same place, her home, at the same time. Moreno and the State

dispute only whether the two convictions required the same criminal intent. The

trial court instructed the jury that to convict Moreno of first degree burglary, it had

to find in part that he entered or remained in the house “with intent to commit a

crime against a person or property therein.” It further instructed the jury that an

assault “is an intentional touching or striking of another person that is harmful or

offensive regardless of whether any physical injury is done to the person.”

       In determining that Moreno’s burglary and assault convictions did not

constitute the same criminal conduct, the trial court likened this case to State v.

Lessley, 118 Wash. 2d 773, 827 P.2d 996 (1992). There, the Washington Supreme

Court held that burglary and kidnapping were not the same criminal conduct

because the intent was not the same for both crimes. Id. at 778. It stated that “the

objective intent of Lessley’s burglary was completed when he broke into the

Thomas residence armed with a deadly weapon.” Id. It explained, “‘Crimes which

he objectively intended to commit [in the Thomas residence] included the property


                                             19
No. 78856-6-I/20


damage caused when he broke in, the assault against Mr. Thomas, and the

assaults against Mrs. Thomas and his former girlfriend, Dorothy Olson.’” Id.

(alterations in original) (quoting State v. Lessley, 59 Wash. App. 461, 468-69, 798

P.2d 302(1990)). The court stated that it would only be speculating to assume that

Lessley’s subjective intent was to kidnap and assault his former girlfriend. Id.

Thus, it found that “Lessley’s criminal intent changed when he moved from the

burglary to the kidnapping; the former did not further the latter.” Id.

       The trial court reasoned that Lessley “is akin to the testimony here . . . as to

the basis for essentially the property damage to the door, the intent to retrieve

items that had been in the vehicle, and then subsequently what resulted in the

assault that was ultimately charged.” But, Moreno points out that the State argued

Moreno’s intent during the burglary was to assault Vollmar.

       Indeed, during closing argument, the State addressed the intent element of

first degree burglary and asserted that Moreno’s intent in going to Vollmar’s house

was to assault her. It stated,

       [T]he State has to prove that [Moreno] went there and entered that
       home unlawfully with the intent to commit a crime. We know that that
       was his intent because he told [Vollmar] what his intent was. Not
       only do you have that evidence of her testimony, but you have the
       911 call to back it up because she was frightened. You can hear it
       in her voice. When she called 911, she did not want him coming to
       her house. Why was she so frightened? Because he had called and
       threatened to beat her before he got there.

       Viewed objectively, the State’s evidence shows that Moreno’s intent did not

change from the burglary to the assault. The record demonstrates that Moreno

told Vollmar he was going to go to her house and beat her, and that he grabbed



                                             20
No. 78856-6-I/21


her, threw her on a bed, and held her down once he arrived. Unlike Lessley, the

former offense furthered the latter. Accordingly, the trial court abused its discretion

in determining that Moreno’s burglary and assault convictions did not constitute

the same criminal conduct. We therefore remand for resentencing. 5

 V.    Legal Financial Obligations

   A. Domestic Violence Penalty Assessment

       Moreno contends that the $100 domestic violence penalty assessment

must be stricken from his judgment and sentence because the trial court found that

he was indigent.

       RCW 10.01.160(3) states that “[t]he court shall not order a defendant to pay

costs if the defendant at the time of sentencing is indigent.” But, the domestic

violence penalty assessment is not a cost of prosecution under RCW 10.01.160.

State v. Smith, 9 Wash. App. 2d 122, 127, 442 P.3d 265 (2019). Thus, Moreno’s

indigence does not dictate whether the fee is applicable. Id. A trial court’s ultimate

decision of whether to impose LFOs is reviewed for abuse of discretion. Id. at 126.

RCW 10.99.080(5) encourages, but does not require, judges to solicit input from

the victim or representatives for the victim in assessing the ability of the convicted

offender to pay the penalty. The court did not solicit such input at sentencing. But,


       5 The State points out that the burglary antimerger statute permits courts to
punish and prosecute separately crimes committed during the commission of a
burglary. RCW 9A.52.050. In Lessley, the Washington Supreme Court held that
the statute gives a sentencing judge discretion to punish for burglary, even where
burglary and an additional crime encompass the same criminal conduct. 118
Wash. 2d at 781. Here, however, the trial court did not address its authority to punish
Moreno separately for burglary. As a result, it is unclear whether the court would
have exercised its discretion to do so, and we will not assume that it would have.


                                             21
No. 78856-6-I/22


because this inquiry is not required, the court did not abuse its discretion in

imposing the assessment.

      B. Interest Accrual Provision

         Moreno also contends that the provision in his judgment and sentence

imposing interest on nonrestitution LFOs must be stricken. Citing RCW 10.82.090,

his    judgment    and   sentence     provides    that   “[t]he   financial   obligations

imposed . . . shall bear interest from the date of the judgment until payment in full

at the rate applicable to civil judgments.” Under RCW 10.82.090(1), no interest

shall accrue on nonrestitution LFOs as of June 7, 2018. Moreno’s judgment and

sentence was entered over two months later on August 13, 2018. Thus, the

change in the law had taken effect. The citation to RCW 10.82.090 makes clear

that no interest can accrue on Moreno’s nonrestitution LFOs. Accordingly, we

need not remand to strike the provision.

VI.      Statutory Citation in Judgment and Sentence

         Moreno argues last that his judgment and sentence reflects the wrong

statutory subsection for count one and must be corrected. A first degree burglary

conviction may be based on the defendant being “armed with a deadly weapon”

under RCW 9A.52.020(a), or “assault[ing] any person” under RCW 9A.52.020(b).

Here, the State charged Moreno with first degree burglary based on his assault of

Vollmar. However, Moreno’s judgment and sentence states that the jury found him

guilty of first degree burglary under the subsection that refers to being armed with

a deadly weapon. The remedy for a scrivener’s error in a judgment and sentence

is remand to the trial court for correction. State v. Sullivan, 3 Wash. App. 2d 376,


                                             22
No. 78856-6-I/23


381, 415 P.3d 1261 (2018). Therefore, we instruct the trial court on remand to

correct the citation in Moreno’s judgment and sentence to reflect that he was found

guilty of first degree burglary under RCW 9A.52.020(b).

      We affirm Moreno’s convictions, but remand for resentencing to correct his

offender score and the statutory citation in his judgment and sentence.




WE CONCUR:




                                           23